DETAILED ACTION
This Office action is in response to a proposed amendment submitted by Applicant on September 8, 2021.
Claims 1-6, 8-16, 18-23, 25-27, and 29-30 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Per H. Larsen on September 10, 2021.

The application has been amended as follows: 
1.	(Currently Amended) A method for wireless communication at a [[UE]] user equipment (UE), comprising:
configuring a second receive port and a fourth receive port to receive communications within a first frequency band based at least in part on the UE being configured to receive communications over one or more component carriers within the first frequency band, wherein a first receive port and a third receive port are configurable to receive communications within the first frequency band or a second frequency band, and wherein the second receive port and the fourth receive port are configurable to receive communications within the first frequency band or the second frequency band;
receiving, using [[a]] the first receive port, a plurality of signals comprising a first signal within [[a]] the first frequency band, wherein the first receive port is associated with a first receive beam;
performing, using [[a]] the second receive port concurrently with receiving the plurality of signals using the first receive port, a search of a plurality of receive beams for receiving transmissions within the first frequency band, wherein a second signal is received over a second receive beam using the second receive port during the search; and
processing the first signal received using the first receive port and the second signal received using the second receive port.
2.	(Original) The method of claim 1, further comprising:
transmitting, to a base station, an indication that the UE supports receiving over multiple receive beams.
3.	(Original) The method of claim 1, further comprising:
receiving, from a base station, a first configuration for a first transmission within the first frequency band and a second configuration for a second transmission within the first frequency band, wherein the first signal corresponds to the first transmission and the second signal corresponds to the second transmission.
4.	(Original) The method of claim 3, wherein the processing comprises decoding the first signal and the second signal, the method further comprising:
generating first data and second data based at least in part on decoding the first signal and the second signal.
5.	(Original) The method of claim 3, wherein the first transmission is transmitted over a first component carrier and the second transmission is transmitted over a second component carrier.
6.	(Currently Amended) The method of claim 1, wherein the second receive port is couplable with a first local oscillator for receiving communications over the first [[a]] the second frequency band, the method further comprising:
configuring the second receive port to be coupled with the first local oscillator based at least in part on the UE being configured to receive communications over [[or]] the one or more component carriers within the first frequency band.
7.	(Canceled)
8.	(Currently Amended) The method of claim [[7]] 1, further comprising:
receiving an indication from a base station to configure the first receive port and the third receive port to receive communications within the first frequency band, wherein the first receive port and the third receive port are configured to receive communications within the first frequency band based at least in part on the indication.
9.	(Currently Amended) The method of claim [[7]] 1, wherein the first receive port is configured to receive vertically polarized signals and the second receive port is configured to receive horizontally polarized signals.
10.	(Original) The method of claim 1, wherein the first receive port is coupled with a first antenna panel configured to form the first receive beam and the second receive port is coupled with a second antenna panel configured to form the second receive beam.
11.	(Original) The method of claim 1, further comprising receiving, from a base station, a configuration for a transmission within the first frequency band, the first signal and the second signal corresponding to the transmission; and
wherein the processing comprises measuring first channel state information for the first signal and second channel state information for the second signal.
12.	(Original) The method of claim 11, further comprising:
selecting the first receive beam for receiving subsequent transmissions from the base station based at least in part on the measuring; and
receiving, over the first receive port or the second receive port via the first receive beam, a subsequent transmission from the base station based at least in part on the selecting.

selecting the second receive beam for receiving subsequent transmissions from the base station based at least in part on the measuring; and
receiving, over the first receive port or the second receive port via the second receive beam, a subsequent transmission from the base station based at least in part on the selecting.
14.	(Currently Amended) The method of claim 1, further comprising:
receiving a plurality of transmissions from a base station over [[a]] the plurality of receive beams, the plurality of signals corresponding to transmissions of the plurality of transmissions, the second signal corresponding to a transmission of the plurality of transmissions, and the plurality of receive beams comprising the first receive beam and the second receive beam; and
wherein the processing comprises:
	measuring first channel state information for the plurality of signals that correspond to the plurality of transmissions and are received over the first receive port via a first subset of the plurality of receive beams, wherein the first subset of the plurality of receive beams comprise the first receive beam; and
	measuring second channel state information for a second plurality of signals that correspond to the plurality of transmissions and are received over the second receive port via a second subset of the plurality of receive beams, wherein the second plurality of signals comprise the second signal, and wherein the second subset of the plurality of receive beams comprise the second receive beam.
15.	(Original) The method of claim 14, further comprising:
selecting a receive beam of the plurality of receive beams for receiving subsequent transmissions from the base station based at least in part on the measuring; and
receiving, over the first receive port or the second receive port via the receive beam, a subsequent transmission from the base station based at least in part on the selecting.

selecting two receive beams of the plurality of receive beams for receiving subsequent transmissions from the base station based at least in part on the measuring;
receiving, over the first receive port via one of the two receive beams, a subsequent first transmission from the base station based at least in part on the selecting; and
receiving, over the second receive port via the other one of the two receive beams, a subsequent second transmission from the base station based at least in part on the selecting.
17.	(Canceled)
18.	(Original) The method of claim 1 further comprising:
receiving, from a base station, a configuration for a transmission within the first frequency band, wherein the first signal and the second signal corresponding to the transmission, and wherein the processing comprises:
	decoding the first signal received over the first receive port via the first receive beam; and
	measuring channel state information for the second signal received over the second receive port via the second receive beam.
19.	(Original) The method of claim 18, further comprising:
generating first data based at least in part on decoding the first signal;
selecting the second receive beam for receiving subsequent transmissions from the base station based at least in part on the measuring; and
receiving, over the first receive port or the second receive port via the second receive beam, a subsequent transmission from the base station based at least in part on the selecting.
20.	(Original) The method of claim 1, wherein the first signal corresponds to a horizontally polarized version of a transmission from a base station and the second signal corresponds to a vertically polarized version of the transmission; and
wherein the processing comprises measuring first channel state information for the first signal and second channel state information for the second signal.

selecting the second receive port for receiving the transmission from the base station based at least in part on the measuring; and
receiving, over the second receive port via the second receive beam, a subsequent transmission from the base station based at least in part on the selecting.
22.	(Currently Amended) An apparatus for wireless communication at a [[UE]] user equipment (UE), comprising:
a first antenna panel configured to form a first receive beam and coupled with a first receive port and a third receive port that are configured for a first frequency band;
a second antenna panel configured to form a second receive beam and coupled with a second receive port and a fourth receive port that are configured for a second frequency band;
a processor,
memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
receive a configuration to receive communications over one or more component carriers within the first frequency band;
configure the second receive port and the fourth receive port to receive communications within the first frequency band via the second antenna panel based at least in part on receiving the configuration;
receive a plurality of signals comprising a first signal within [[a]] the first frequency band using [[a]] the first receive port, wherein the first receive port is associated with a first receive beam;
perform, concurrently with receiving the plurality of signals using the first receive port, a search of a plurality of receive beams for receiving transmissions within the first frequency band, wherein a second signal is received over [[a]] the second receive beam using the second receive port during the search; and
process the first signal received using the first receive port and the second signal received using the second receive port.


 wherein the instructions are further executable by the processor to cause the apparatus to:
transmit, to a base station, an indication that the UE supports receiving over multiple receive beams.
24.	(Canceled)
25.	(Currently Amended) The apparatus of claim [[24]] 22, further comprising:
a first local oscillator tuned for the first frequency band, wherein the first receive port and second receive port are coupled with the first local oscillator;
a second local oscillator tuned for the second frequency band, wherein the third receive port and fourth receive port are coupled with the second local oscillator, and wherein the instructions for configuring the second receive port and the fourth receive port to receive communications within the first frequency band are further executable by the processor to cause the apparatus to:
couple the first local oscillator with the third receive port and the fourth receive port.
26.	(Original) The apparatus of claim 22, wherein the instructions are further executable by the processor to cause the apparatus to:
receive, from a base station, a configuration for a transmission within the first frequency band, the first signal and the second signal corresponding to the transmission; and
measure first channel state information for the first signal and second channel state information for the second signal.

receive, from a base station, a first configuration for a first transmission within the first frequency band and a second configuration for a second transmission within the first frequency band, wherein the first signal corresponds to the first transmission and the second signal corresponds to the second transmission; and
generate first data and second data based at least in part on decoding the first signal and the second signal.
28.	(Canceled)
29.	(Currently Amended) An apparatus for wireless communication at a [[UE]] user equipment (UE), comprising:
means for configuring a second receive port and a fourth receive port to receive communications within a first frequency band based at least in part on the UE being configured to receive communications over one or more component carriers within the first frequency band, wherein a first receive port and a third receive port are configurable to receive communications within the first frequency band or a second frequency band, and wherein the second receive port and the fourth receive port are configurable to receive communications within the first frequency band or the second frequency band;
means for receiving, using [[a]] the first receive port, a plurality of signals comprising a first signal within [[a]] the first frequency band, wherein the first receive port is associated with a first receive beam;
means for performing, using [[a]] the second receive port concurrently with receiving the plurality of signals using the first receive port, a search of a plurality of receive beams for receiving transmissions within the first frequency band, wherein a second signal is received over a second receive beam using the second receive port during the search; and
means for processing the first signal received using the first receive port and the second signal received using the second receive port.
[[UE]] user equipment (UE), the code comprising instructions executable by a processor to:
configure a second receive port and a fourth receive port to receive communications within a first frequency band based at least in part on the UE being configured to receive communications over one or more component carriers within the first frequency band, wherein a first receive port and a third receive port are configurable to receive communications within the first frequency band or a second frequency band, and wherein the second receive port and the fourth receive port are configurable to receive communications within the first frequency band or the second frequency band;
receive, using [[a]] the first receive port, a plurality of signals comprising a first signal within [[a]] the first frequency band, wherein the first receive port is associated with a first receive beam;
perform, using [[a]] the second receive port concurrently with receiving the plurality of signals using the first receive port, a search of a plurality of receive beams for receiving transmissions within the first frequency band, wherein a second signal is received over a second receive beam using the second receive port during the search; and
process the first signal received using the first receive port and the second signal received using the second receive port.

Response to Arguments
Applicant’s arguments, see pg. 1 of the attached attachment titled “Proposed Amendment”, with respect to prior art rejection of claims 1-6, 10-13, 18-19, 22-23, 26-27, and 29-30 have been fully considered and are persuasive.  The prior art rejection of claims 1-6, 10-13, 18-19, 22-23, 26-27, and 29-30 has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
Claims 1-6, 8-16, 18-23, 25-27, and 29-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:

configuring a second receive port and a fourth receive port to receive communications within a first frequency band based at least in part on the UE being configured to receive communications over one or more component carriers within the first frequency band, wherein a first receive port and a third receive port are configurable to receive communications within the first frequency band or a second frequency band, and wherein the second receive port and the fourth receive port are configurable to receive communications within the first frequency band or the second frequency band;
receiving, using the first receive port, a plurality of signals comprising a first signal within the first frequency band, wherein the first receive port is associated with a first receive beam;
performing, using the second receive port concurrently with receiving the plurality of signals using the first receive port, a search of a plurality of receive beams for receiving transmissions within the first frequency band, wherein a second signal is received over a second receive beam using the second receive port during the search; and
processing the first signal received using the first receive port and the second signal received using the second receive port.
Islam et al. (US 2017/0303263 A1, “Islam”) discloses a UE receiving a beam among a plurality of beams, where the beam is transmitted over a plurality of symbols and each symbol can transmit multiple signals, such as PSS, SSS, ESS, PBCH, and BRS, that occupy the same DL system bandwidth (see FIG. 2A-2D, 5 and ¶¶ 64-65). Islam also discloses the UE receiving the plurality of signals corresponding to the plurality of antenna ports from the base station within a 
Zhang et al. (US 2020/0091988 A1, “Zhang”) discloses a UE using Port #1  (i.e., second receive port as recited in the claim) to perform search during 803 and 804 (see FIG. 8 and ¶¶ 51, 64), where Rx beam from Port #1 being used by Port #2 (i.e., first receive port as recited in the claim) for measurement (see FIG. 8). 
However, the prior arts of record do not disclose, alone or in combination, configuring a second receive port and a fourth receive port to receive communications within a first frequency band based at least in part on the UE being configured to receive communications over one or more component carriers within the first frequency band, wherein a first receive port and a third receive port are configurable to receive communications within the first frequency band or a second frequency band, and wherein the second receive port and the fourth receive port are configurable to receive communications within the first frequency band or the second frequency band.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-6, 8-16, and 18-21 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 29 and 30, please see above explanation for reasons for allowance.
Regarding claim 22, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:

a first antenna panel configured to form a first receive beam and coupled with a first receive port and a third receive port that are configured for a first frequency band;
a second antenna panel configured to form a second receive beam and coupled with a second receive port and a fourth receive port that are configured for a second frequency band;
a processor,
memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
receive a configuration to receive communications over one or more component carriers within the first frequency band;
configure the second receive port and the fourth receive port to receive communications within the first frequency band via the second antenna panel based at least in part on receiving the configuration;
receive a plurality of signals comprising a first signal within the first frequency band using the first receive port, wherein the first receive port is associated with a first receive beam;
perform, concurrently with receiving the plurality of signals using the first receive port, a search of a plurality of receive beams for receiving transmissions within the first frequency band, wherein a second signal is received over the second receive beam using the second receive port during the search; and
process the first signal received using the first receive port and the second signal received using the second receive port.

Zhang discloses a UE using Port #1  (i.e., second receive port as recited in the claim) to perform search during 803 and 804 (see FIG. 8 and ¶¶ 51, 64), where Rx beam from Port #1 being used by Port #2 (i.e., first receive port as recited in the claim) for measurement (see FIG. 8). 
However, the prior arts of record do not disclose, alone or in combination, a UE comprising a first antenna panel configured to form a first receive beam and coupled with a first receive port and a third receive port that are configured for a first frequency band; and a second antenna panel configured to form a second receive beam and coupled with a second receive port and a fourth receive port that are configured for a second frequency band; and the UE receiving a configuration to receive communications over one or more component carriers within the first frequency band; and the UE configuring the second receive port and the fourth receive port to receive communications within the first frequency band via the second antenna panel based at least in part on receiving the configuration.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 23 and 25-27 are also allowed since they are depended upon allowed base claims as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474